260 F.3d 1284 (11th Cir. 2001)
In re DANIEL A. WELZEL, Debtor.ADVOCATE REALTY INVESTMENTS, LLC, Plaintiff-Appellant,KENNETH L. ROYAL, Plaintiff,v.DANIEL A. WELZEL,  Defendant-Appellee.In re DANIEL A. WELZEL, Debtor.ADVOCATE REALTY INVESTMENTS, LLC, Plaintiff-Appellant,KENNETH L. ROYAL, Plaintiff,v.DANIEL A. WELZEL,  Defendant-Appellee.
Nos. 99-14875, 99-14876.
UNITED STATES COURT OF APPEALSFOR THE ELEVENTH CIRCUIT
August 7, 2001

Appeals from the United States District Court  for the Southern District of Georgia, (No. 99-00142-CV-4, 99-000145-CV-4); John F. Nangle, Judge.


1
(Opinion June 29, 2001, 245 F.3d 1283, 11th Cir., 2001)


2
Before ANDERSON, Chief Judge, TJOFLAT, EDMONDSON, BIRCH, DUBINA, BLACK, CARNES,  BARKETT, HULL, MARCUS and WILSON Circuit Judges.*

BY   THE   COURT :

3
A member of this court in active service having requested a poll on the suggestion of rehearing en banc and a majority of thejudges in this court in active service having voted in favor of granting a rehearing en banc,


4
IT IS ORDERED that the above causes shall be reheard by this court en banc.  The previous panel's opinion is hereby VACATED.



NOTES:


*
  Senior U.S. Circuit Judge Emmett R. Cox has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. § 46(c).